        Case 1:21-cv-00043-JPW Document 14 Filed 03/31/21 Page 1 of 7




                THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


                                     ORDER #2
                                    March 31, 2021

           CHIEF JUDGE JONES’ STANDARD PRACTICE ORDER

      The practice and procedure in the above civil case shall be in accordance with

the Federal Rules of Civil Procedure and the Rules of Court of the Middle District of

Pennsylvania, except as modified by this Order and other Orders of this court.

                              TABLE OF CONTENTS

1.    Motions and Briefs

2.    Discovery

3.    Counsel Fees and Expenses

4.    Pro Se Parties

5.    Captions

6.    Proposed Findings of Fact and Conclusions of Law

7.    Conflict with Rules of Court or Prior Order

8.    Alternative Dispute Resolution

1.    Motions.

             1.1    Concurrence by Opposing Counsel. If counsel for a party

cannot be reached by counsel for the movant at the time a motion is filed, the

movant’s counsel shall so certify and thereafter shall have a continuing duty to file a
        Case 1:21-cv-00043-JPW Document 14 Filed 03/31/21 Page 2 of 7




certification as to concurrence or non-concurrence within a reasonable time after

counsel can be reached with due diligence. Concurrence in motions to extend time

shall not obviate the need for the movant to set forth in the motion the reasons why

the motion for extension should be granted.

             1.2    Multiple Motions. Except where alternative motions are filed, no

             more

than one motion shall be under one cover.

             1.3    One Motion, One Brief. Except where alternative motions are

             filed, a

brief shall treat only one motion. No brief shall be filed both in support of a motion

and in opposition to another motion.

             1.4    Simultaneous Submissions of Supporting Briefs with Motions. A

supporting brief and two copies thereof shall be filed with the motion in the following

instances:

                           1.41 If the motion is to shorten time; or

                           1.42 If the motion seeks a protective order.

             1.5    Reply Briefs. If the movant’s counsel decides not to file a reply

brief, such counsel shall promptly notify the Clerk of Court thereof by telephone so as

to accelerate the ripeness of the motion.

             1.6    Lengthy Briefs. Local Rule 7.8 provides in part that briefs shall

             each be
         Case 1:21-cv-00043-JPW Document 14 Filed 03/31/21 Page 3 of 7




limited to 15 pages (or 5,000 words) unless specially authorized by the undersigned

judge. This requirement will be strictly construed. No brief exceeding 15 pages shall

be filed without prior authorization. Any motion for authorization of such a brief shall

be filed at least two (2) business days before the brief is due.

              1.7    Motions for Continuance. A motion for a continuance of

              discovery,

dispositive motions cut-off date, pre-trial conference, or trial list shall include

references to the date the complaint was filed and also to the trial list on which the

case has been placed.

              1.8    Citations to Unreported Cases. Cases cited in a party’s brief

              which are

not reported or available on Lexis or Westlaw shall be photocopied and submitted

with the brief.

2.     Discovery.

              2.1    Completion of Discovery. Completion of discovery by the date

              set

by the Court requires that requests for admission, production, inspection, and the like,

as well as interrogatories, be served sufficiently in advance of the completion date so

that the respondent may use the full time allowed by law in responding before said

completion date.
        Case 1:21-cv-00043-JPW Document 14 Filed 03/31/21 Page 4 of 7




              2.2    Discovery Disputes. Judge Jones requires a telephonic

              conference

before the filing of formal discovery motions. In the event a discovery dispute arises,

counsel shall electronically file a letter on the docket apprising the Court of the

general contours of the dispute. Upon receipt of the letter, the Court will schedule a

conference call if deemed necessary. In any event, no motion to compel shall be filed

by any party without the express permission of the Court.

              2.3    Notice of Taking of Depositions. A party desiring to take the

deposition of any person upon oral examinations shall give at least 10 days notice in

writing to every other party to the action. Any notice which does not comply with this

requirement will be presumed unreasonable and a protective order will issue upon the

written motion of any party which avers that less than ten (10) days notice in writing

of the taking of an oral deposition has been given. Such a motion for a protective

order need not be accompanied by a brief. A motion for protective order with respect

to a proposed deposition on grounds other than inadequate notice together with a brief

in support thereof shall both be filed at least seven (7) days prior to the deposition or

immediately the grounds thereof become known, whichever shall last occur, except

for good cause shown. Any party opposing such motion for a protective order shall

file a responsive brief, together with any supporting documents, within three days

after service of the movant’s brief or shall be deemed not to oppose such motion. The

Court may act on the motion before receiving a responsive brief.
        Case 1:21-cv-00043-JPW Document 14 Filed 03/31/21 Page 5 of 7




              2.4    Briefs Relating to Interrogatories. All briefs in support of or in

              response

to motions to compel answers to interrogatories shall discuss each interrogatory

separately. The text of the interrogatory and the answer to it, if any, shall immediately

precede the discussion concerning the interrogatory. Although each interrogatory shall

be separately discussed, prior arguments made in the brief may be incorporated by

reference into the discussion of subsequent interrogatories. Briefing with references

to requests for admissions shall follow this same pattern. However, as noted in ¶ 2.2

above, counsel must receive permission from the Court prior to the filing of any

motion to compel.

3.     Counsel Fees and Expenses. Motions for counsel fees and expenses shall

be based upon time records concurrently kept.

4.     Pro Se Parties. Any party who is not represented by counsel shall have all the

duties that would normally be placed upon his or her counsel by the Local Rules, this

order, and other orders of this court.

5.     Captions. All captions shall contain the date of filing of the complaint or other

initial document and in accordance with Local Rule 5.3, the name of the presiding

judge, and the docket number.

6.     Proposed Findings of Fact and Conclusions of Law. In any matters in which

facts are to be found by the Court, counsel shall file proposed findings of fact and

conclusions of law, indexed to the transcript of the proceedings, within a time
         Case 1:21-cv-00043-JPW Document 14 Filed 03/31/21 Page 6 of 7




specified by Order of this Court. Proposed findings of fact shall be divided into

paragraphs with only one fact allocated to each paragraph.

7.      Conflicts with Rules of Court or Prior Order. Should any provision of this

Order conflict with any rule of the United States District Court for the Middle District

of Pennsylvania, or any standing order of this Court or District, such conflicting

provision of this Order shall control and the rule of Court or standing order shall be

suspended to the extent that it conflicts with this Order. If any provisions of the order

conflicts with a prior order in a particular case, such prior order shall be revoked to

the extent of such conflict. The authority for this provision is contained in Local Rule

16.5.

8.      Alternative Dispute Resolution. Several forms of alternative dispute resolution

are available to the parties through the Court. The dispute may be referred to

mediation through the court-annexed mediation program. See Local Rule 16.8. More

information on that program and a list of certified mediators is available on the

Court's website at http://www.pamd.uscourts.gov/docs/mediat.htm. The assistance of

a United States Magistrate Judge or other judicial officer or neutral evaluator may also

be requested for purposes of conducting a settlement conference through the Court's

settlement officer program. See Local Rule 16.9. The parties may also agree to

participate in a summary jury trial. In limited cases, the Court itself is also available

to conduct a settlement conference. Should the parties jointly agree to employ any of
        Case 1:21-cv-00043-JPW Document 14 Filed 03/31/21 Page 7 of 7




these forms of alternative dispute resolution, they shall so notify the Court by letter

filed on the docket no later than the date of the pretrial conference.



                                  s/ John E Jones III
                                  John E. Jones III, Chief Judge
                                  United States District Court
